Warner, Chief Justice.
This was a bill filed by complainants against the defendants with a prayer for an injunction upon the allegations contained therein, which was granted by the chancellor on the hearing therefor: whereupon the defendants excepted. In Dickson vs. Haralson, decided during the present term, we held that a homestead exemption of personalty might be *215supplemented with, a homestead of realty under the constitution of 1868. There was no abuse of discretion in granting the injunction prayed for in this case.
Let the judgment of the court below be affirmed.